                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


MARIE DYNES,

            Plaintiff,

v.                                                   Civil Action No. 5:19CV214
                                                                        (STAMP)
ERIE INSURANCE PROPERTY
AND CASUALTY COMPANY,

            Defendant.


                     MEMORANDUM OPINION AND ORDER
                GRANTING PLAINTIFF’S MOTION TO REMAND

                              I.    Background

     The plaintiff, Marie Dynes (“Dynes”), originally filed suit

against Erie Insurance Property and Casualty Company (“Erie”) in

the Circuit Court of Ohio County, West Virginia seeking judgment

against    defendant   Erie   “for       all   benefits    to   which     she    is

contractually entitled pursuant to the Erie Insurance Property and

Casualty    Company    Policy,     Policy      No.    Q03-5507961,       and    for

compensatory and general damages[,] . . . for punitive damages, for

pre-judgment and post-judgment interest, attorneys’ fees and costs

expended   in   this   action,     for   any   other     specific   or    general

relief[,] . . . and for such other relief as this Court deems

proper.” ECF No. 1-1 at 12. The plaintiff’s underinsured motorist

(“UIM”) claim arises out of a 2017 automobile accident.                 Id. at 2.

The underlying suit was settled through the tortfeasor’s insurance

policy with settlement payments of $50,000.00.              Id. at 5-6.
     The defendant removed the civil action to this Court on July

11, 2019.     ECF No. 1.       In the notice of removal, defendant Erie

asserts that this Court has jurisdiction over the matter pursuant

to 28 U.S.C. § 1332 because the parties are of diverse citizenship

and the amount in controversy exceeds $75,000.00, exclusive of

interest and costs.        ECF No. 1 at 2.          Defendant Erie claims there

is complete diversity because plaintiff Dynes is a resident of West

Virginia and the defendant is a Pennsylvania corporation with its

principal place of business in Pennsylvania.                       Id.     According to

defendant Erie, the amount in controversy exceeds $75,000.00,

exclusive   of     interest    and    costs,        based     on    the        plaintiff’s

allegations as pled in the complaint.                Id.    Defendant Erie points

to the plaintiff’s UIM coverage benefits of $100,000.00 per person,

along with the plaintiff’s claim based on the West Virginia Unfair

Trade   Practice     Act    (“WVUTPA”),        in   support    of        its    amount   in

controversy argument.        Id.     In addition, defendant Erie cites the

plaintiff’s    aim    to    recover      for    “punitive      damages,          interest,

attorneys’ fees, and costs.”          Id.

     Plaintiff Dynes then filed a motion to remand, in which she

asserts that defendant Erie has failed to satisfy its burden of

proving   that     the     amount   in    controversy         exceeds          $75,000.00,

exclusive of interest and costs.               ECF No. 4 at 3.       Plaintiff Dynes

notes that the coverage limit of any applicable policy of insurance

is irrelevant in determining the amount in controversy and that an


                                          2
allegation   of   general   damages       are   not    enough   to    satisfy   a

defendant’s burden of proving federal jurisdiction.                  Id. at 3-4.

Accordingly, plaintiff Dynes asserts that this matter should be

remanded.    Id. at 5.

     Defendant    Erie   filed   a    response        in   opposition    to   the

plaintiff’s motion to remand.             ECF No. 5.        In its response,

defendant Erie asserts that this Court should deny the plaintiff’s

motion, as the amount in controversy exceeds the jurisdictional

threshold, contending that plaintiff Dynes has made a settlement

demand for $100,000.00 and that “Plaintiff’s Complaint itself

establishes that the amount in controversy exceeds $75,000.00.

Plaintiff alleges that she made [a] claim for ‘all benefits’ from

Erie.”   Id. at 1, 4-5.     Defendant Erie contends that “Plaintiff’s

Complaint makes clear that the UIM benefit which she refers to when

she seeks ‘all benefits’ is payment of the $100,000 policy limit.

As such, Plaintiff’s Complaint establishes that the amount in

controversy is at least $100,000.” Id. at 5. Defendant Erie notes

that plaintiff Dynes also seeks punitive damages and that under

West Virginia law, punitive damages may be awarded in an amount up

to the greater of four times the amount of compensatory damages or

$500,000.00, citing West Virginia Code § 55-7-29 (2015).                      Id.

Additionally, defendant Erie points to the plaintiff’s intent to

recover attorneys’ fees, damages for pain and suffering, medical

bills, and future medical bills.          Id. at 2, 5.


                                      3
     Plaintiff Dynes filed a reply to defendant Erie’s response in

opposition.       ECF No. 6.     In reply, plaintiff Dynes again asserts

that defendant Erie has failed to meet its “burden of proving that

the value of Plaintiff’s claims does, in fact, exceed the $75,000

threshold required for federal jurisdiction.” Id. at 1. Plaintiff

Dynes states that a pre-removal demand should not be given much

weight in determining whether a case should be remanded based on

whether     a    plaintiff’s    claims     meet    the   requisite   amount    in

controversy.      Id. at 2.

     For the reasons set forth below, the plaintiff’s motion to

remand (ECF No. 4) is GRANTED.

                               II.   Applicable Law

     A defendant may remove a case from state court to federal

court in instances where the federal court is able to exercise

original jurisdiction over the matter.             28 U.S.C. § 1441.      Federal

courts have original jurisdiction over primarily two types of

cases: (1) those involving federal questions under 28 U.S.C.

§ 1331, and (2) those involving citizens of different states where

the amount in controversy exceeds $75,000.00, exclusive of interest

and costs pursuant to 28 U.S.C. § 1332(a).                 However, if federal

jurisdiction      arises   only      by   virtue   of    the   parties’   diverse

citizenship, such an action “shall be removable only if none of the

. . . defendants is a citizen of the State in which such action is

brought.”       Tomlin v. Office of Law Enf’t Tech. Commercialization,


                                          4
Inc., No. 5:07CV42, 2007 WL 1376030, at *1 (N.D. W. Va. May 7,

2007).   The party seeking removal bears the burden of establishing

federal jurisdiction.   See In re Blackwater Sec. Consulting, LLC,

460 F.3d 576, 583 (4th Cir. 2006); Mulcahey v. Columbia Organic

Chems. Co., Inc., 29 F.3d 148, 151 (4th Cir. 1994).        Removal

jurisdiction is strictly construed, and, if federal jurisdiction is

doubtful, the federal court must remand.   Hartley v. CSX Transp.,

Inc., 187 F.3d 422 (4th Cir. 1999); Mulcahey, 29 F.3d at 151.

     Further, the court is limited to a consideration of facts on

the record at the time of removal.   See Lowrey v. Ala. Power Co.,

483 F.3d 1184, 1213–15 (11th Cir. 2007) (“In assessing whether

removal was proper . . . the district court has before it only the

limited universe of evidence available when the motion to remand is

filed.”); O’Brien v. Quicken Loans, Inc., No. 5:10CV110, 2011 WL

2551163 (N.D. W. Va. June 27, 2011); Marshall v. Kimble, No.

5:10CV127, 2011 WL 43034, at *3 (N.D. W. Va. Jan. 6, 2011) (“The

defendant’s removal cannot be based on speculation; rather, it must

be based on facts as they exist at the time of removal.”);

Fahnestock v. Cunningham, 5:10CV89, 2011 WL 1831596, at *2 (N.D. W.

Va. May 12, 2011) (“The amount in controversy is determined by

considering the judgment that would be entered if the plaintiffs

prevailed on the merits of his case as it stands at the time of

removal” (internal citations omitted)).




                                 5
                               III.   Discussion

      There is no dispute that complete diversity exists.                The only

issue in dispute is the amount in controversy requirement under 28

U.S.C. § 1332(a).       Based on the record before this Court, because

defendant Erie fails to meets its burden of satisfying the amount

in controversy, the plaintiff’s motion to remand must be granted.

      This Court recognizes that “a defendant’s notice of removal

need include only a plausible allegation that the amount in

controversy exceeds the jurisdictional threshold.”                 Dart Cherokee

Basin Operating Co. v. Owens, 135 S. Ct. 547, 555 (2014). However,

defendant Erie in this case fails to demonstrate by a preponderance

of the evidence that the amount in controversy requirement has been

satisfied.    In its response in opposition, defendant Erie appears

to rely on the following to establish the requisite amount in

controversy: (1) an alleged settlement demand of $100,000.00; (2)

the plaintiff’s claim for “all benefits” in her complaint; and (3)

the plaintiff’s intent to recover damages for pain and suffering,

medical     bills,    future   medical       bills,    punitive    damages,    and

attorneys’ fees and costs.        ECF No. 5 at 1-5.

      First, defendant Erie only speculates as to damages, which are

not quantified and are conditional at best. As stated earlier, the

amount in controversy requirement cannot be based on speculation as

to   what    may     occur.    Rather,       this     Court   is   limited    to   a

consideration of facts on the record at the time of removal.                   See


                                         6
Lowery, 483 F.3d at 1213–15.        At this time, the amount of damages

that may or will be recovered is unknown and speculative at best.

Speculation regarding the amount in controversy requirement fails

to satisfy the burden that the removing party bears.             See In re

Blackwater Sec. Consulting, LLC, 460 F.3d at 583.                Therefore,

because defendant Erie only speculates as to the amount of damages,

particularly   consequential    and       punitive   damages,   removal   is

improper.1   The assumption that plaintiff Dynes may be awarded the

relief she requests in her complaint is insufficient to show by a

preponderance of the evidence that plaintiff Dynes will recover

damages that meet the amount in controversy requirement. As stated

earlier, removal jurisdiction is strictly construed and, if federal

jurisdiction is doubtful, the federal court must remand.          Hartley,

187 F.3d at 422; Mulcahey, 29 F.3d at 151.

     Second,   this   Court    is    unpersuaded     by   defendant   Erie’s

contention that the plaintiff’s alleged settlement demand provides

a basis for federal jurisdiction.2


     1
      Defendant Erie has not attached any medical bills, etc. or
other document to support its burden of proving by a preponderance
of the evidence that plaintiff Dynes will recover damages that meet
the amount in controversy requirement. Although defendant Erie
attached an email from plaintiff Dynes that notes that she was
allegedly treated by a doctor who found that she would need
additional treatment, defendant Erie does not specify a certain
amount of medical bills and future medical bills.
     2
      Defendant Erie has failed to provide sufficient evidence that
plaintiff Dynes has made a specific demand of $100,000.00.
Defendant Erie has cited the plaintiff’s complaint where plaintiff
Dynes requests “all benefits” and defendant Erie has noted an email

                                      7
     Settlement    demands   are   only   one   among   other   factors   to

consider when evaluating whether a defendant has met the burden of

proving by a preponderance of the evidence that the amount in

controversy requirement has been met.           See Kenny v. Independent

Order of Foresters, No. 3:12-CV-123, 2012 WL 6149171, *4-5 (N.D. W.

Va. Dec. 11, 2012); Williams v. Hodgson, No. 5:11CV80, 2011 WL

3793328, *2 (N.D. W. Va. Aug. 24, 2011).

     Even when considering the plaintiff’s alleged settlement

demand of $100,000.00, this Court concludes that the portion of the

plaintiff’s complaint where she requests “all benefits” and the

email from plaintiff that stated “this is clearly a policy limits

claim,” are insufficient to prove by a preponderance of the

evidence that the amount in controversy has been met.             In fact,

this evidence does little more than to show the plaintiff’s hope

that defendant Erie will be willing to pay its limits of coverage.

Settlement demands “are of limited value in determining the amount

in controversy.”    Marsh v. Lowe, No. 5:12CV2, 2012 WL 443819, *3

(N.D. W. Va. Feb. 10, 2012) (referencing Contraguerro v. Hall, No.

5:06CV150, 2007 WL 1381394, at *2 (N.D. W. Va. May 8, 2007).          This

evidence, without more, does not meet defendant Erie’s burden of


from plaintiff that stated “this is clearly a policy limits claim.”
ECF No. 5-1 at 3. However, those facts alone do not conclusively
demonstrate that plaintiff Dynes has demanded the specific amount
of $100,000.00. However, even if the Court assumes that plaintiff
Dynes made that specific demand, defendant Erie still fails to meet
its burden of establishing, by a preponderance of the evidence, the
amount in controversy.

                                    8
establishing, by a preponderance of the evidence, the amount in

controversy.         Instead,    this    evidence       requires       the    Court   to

speculate as to the value of the plaintiff’s case.                           Thus, the

plaintiff’s motion to remand must be granted.

     After    review      of   the    entire    record,    and     a    common    sense

evaluation of the plaintiff’s complaint, this Court finds that the

defendant has failed to prove that the amount in controversy

exceeds $75,000.00, exclusive of interest and costs; therefore,

remanding this civil action is proper.

     The     Court    notes,     however,       that    nothing        in    28   U.S.C.

§ 1446(b)(3) prevents defendant Erie from filing a second notice of

removal should later-discovered facts demonstrate that the claim

exceeds $75,000.00.        If such facts were discovered, defendant Erie

could remove the action a second time within 30 days of discovery,

provided it is within one year after the original complaint was

filed. Benson v. SI Handling Systems, Inc., 188 F.3d 780 (7th Cir.

1999).

                                IV.     Conclusion

     For the reasons set forth above, the plaintiff’s motion to

remand (ECF No. 4) is GRANTED.                Accordingly, it is ORDERED this

civil action is remanded to the Circuit Court of Ohio County, West

Virginia.      It    is   further     ORDERED    that     this   civil       action   be

DISMISSED and STRICKEN from the active docket of this Court.

     IT IS SO ORDERED.


                                          9
     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the Clerk of

the Circuit Court of Ohio County, West Virginia.        Pursuant to

Federal Rule of Civil Procedure 58, the Clerk is DIRECTED to enter

judgment on this matter.

     DATED:    August 16, 2019



                                 /s/ Frederick P. Stamp, Jr.
                                 FREDERICK P. STAMP, JR.
                                 UNITED STATES DISTRICT JUDGE




                                  10
